COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
WILLIE MARK BATTLE,                                           No. 08-20-00121-CV
                                                 §
                          Appellant,                             Appeal from the
                                                 §
v.                                                             388th District Court
                                                 §
RACHEL DOMINIQUE BATTLE,                                    of El Paso County, Texas
                                                 §
                          Appellee.                           (TC# 2018DCM1569)

                                         O R D E R

       The Court GRANTS the Appellant’s fourth motion for extension of time within which to

file the brief until February 15, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ordered that the Hon. Troy C. Brown, the Appellant’s attorney, prepare the

Appellant’s Brief and forward the same to this Court on or before February 15, 2021.

       IT IS SO ORDERED this 11th day of February, 2021.


                                            PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.